            Case 1:21-mj-00328-ZMF Document 13 Filed 05/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :
                                              :      Case No: 21-MJ-328 (ZMF)
                                              :
JEFFERY FINLEY,                               :
                                              :
                Defendant.                    :
                                              :


                JOINT MOTION TO CONTINUE THE STATUS HEARING

       The United States of America, by and through the United States Attorney for the District

of Columbia, and Defendant Jeffery Finley (“Finley”), by and through his counsel, respectfully

move the Court for an Order to continue the status hearing scheduled for May 14, 2021, for 14

days and to Exclude Time Pursuant to the Speedy Trial Act under 18 U.S.C. § 3161, including

Section 3161(b), from May 14, 2021, until the next status hearing in this case. In support of their

Joint Motion, the Parties state as follows:

       1.       On March 21, 2021, Finley was arrested on criminal complaint on violations of 18

U.S.C. §§ 1752(a)(1) and (2), and 40 U.S.C. §§ 5104(e)(2)(D) and (G) for his conduct in and

around the U.S. Capitol on January 6, 2021.

       2.       On March 29, 2021, Finley made his initial appearance before this Court. Defendant

waived his right to a Preliminary Hearing, and a Status Hearing was set for April 16, 2021. On

Motion of the Government, to which the defendant did not object, time was excluded under the

Speedy Trial Act from March 29, 2021, through April 16, 2021.

       3.       Pursuant to a joint motion filed on April 16, 2021, counsel moved to continue the

status hearing for 30 days. Pursuant to the joint motion, the parties represented that they had
            Case 1:21-mj-00328-ZMF Document 13 Filed 05/13/21 Page 2 of 2




discussed and agreed that the interests of justice are best served by the exclusion of time under the

Speedy Trial Act. The parties further represented that such period would allow the Parties

additional time to engage in discovery and continued discussions about the case and would allow

the parties additional time to prepare. The motion was granted and the status hearing was

rescheduled for May 14, 2021.

       4.       Counsel have been in contact by email and telephone since April 16, 2021. Counsel

have discussed and agree that the interests of justice are best served by the exclusion of time under

the Speedy Trial Act. Such period will allow the Parties additional time to engage in discovery and

continued discussions about the case and will allow the parties additional time to prepare.

                                                   Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney
                                                   D.C. Bar No. 415793

                                         By:       /s/ Jason McCullough
                                                   JASON B.A. MCCULLOUGH
                                                   D.C. Bar No. 998006; NY Bar No. 4544953
                                                   Assistant United States Attorney
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-7233
                                                   jason.mccullough2@usdoj.gov


                                                   FEDERAL PUBLIC DEFENDER
                                                   COUNSEL FOR DEFENDANT

                                         By:       /s/ Aaron Moss
                                                   AARON DAVID MOSS
                                                   FEDERAL PUBLIC DEFENDER OFFICE
                                                   651 Foxcroft Ave.
                                                   Suite 202
                                                   Martinsburg, WV 25401
                                                   (304) 260-9421
                                                   aaron_moss@fd.org
Dated: May 13, 2021
